Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2. 	This Office Action is taken in response to Applicants’ application 16/596,876 filed on 10/9/2019.  
 	Claims 1-19 are pending for consideration.

3.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic 
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yi et al. (US Patent Application Publication 2016/0132265, hereinafter Yi).
As to claim 1, Yi teaches A heterogeneous dynamic random access memory (DRAM) module [as shown in figure 1, 100], comprising: 
a first set of DRAM chips [DRAM (1st type), figure 1, 120; In example embodiments, the first DRAM 120 may include a plurality of DRAM chips … (¶ 0059)]; 
a second set of DRAM chips [DRAM (2nd type), figure 1, 130; The second DRAM 130 may include a plurality of DRAM chips … (¶ 0060)], wherein the DRAM chips in the second set of DRAM chips have a lower storage reliability than the DRAM chips in the first set of DRAM chips [as shown in figure 2, where ECC strength is the corresponding reliability, and the ECC strength of the 2nd type DRAM (ES2) is lower than the ECC strength of the 1st type DRAM (ES1); Fifth and sixth configuration parameters that may set apart the first and second types are the size of the ECC and the corresponding strength of the ECC. An error correction unit E2 of the second error correction circuit EC2 of the second type may be smaller than an error correction unit E1 of the first error correction circuit EC1 of the first type. The error correction unit E2 may be a source data unit in which the second error correction circuit EC2 performs an error correction operation, and the error correction unit El refers to a data source unit in which the first error correction circuit EC1 performs an error correction operation. Error correction strength ES2 of the second error correction circuit EC2 of the second type may be less than error correction strength ES1 of the first error correction circuit EC1 of the first type. The error correction strength ES2 refers to the maximum number of bit errors that may be corrected when the second error correction circuit EC2 performs error correction, and the error correction strength ES1 is the maximum number of bit errors that may be corrected when the first error correction circuit EC1 performs error correction (¶ 0064)]; and 
a controller coupled to the first and second sets of DRAM chips, wherein the controller includes a DRAM access engine for accessing the second set of DRAM chips and for ensuring a data storage integrity of the second set of DRAM chips [as shown in figure 1, where the memory controller (110) controls the accesses to the 1st type DRAM and the 2nd type DRAM via DC1 and DC2, respectively].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US Patent Application Publication 2016/0132265, hereinafter Yi), and in view of Goel et al. (US Patent 8,843,805, hereinafter Goel).
	As to claim 3, Yi teaches The heterogeneous DRAM module according to claim 1, wherein upon receipt of a read request including a PBA set, the DRAM access engine is configured to: fetch error correction coding (ECC) codewords that cover the PBA set from the second set of DRAM chips; and perform ECC decoding on the EGG codewords to obtain data associated with the read request [The second DRAM controller DC2 is configured to access the second DRAM 130 of the second type and may function according to parameters of the second type. The second error correction circuit EC2 is configured to correct an error of read data read from the second DRAM 130 and may function according to parameters of the second type. For example, the second error correction circuit EC2 may generate error correction data based on write data written into the second DRAM 130 during a write operation on the second DRAM 130, the error correction data being written into the second DRAM 130 with the write data. The read data and the error correction data may be read from the second DRAM 130 during a read operation on the second DRAM 130. The second error correction circuit EC2 may correct an error of data read from the second DRAM 130 using the error correction data read from the second DRAM 130 … (¶ 0054-0055)]. 
Regarding to claim 3, Yi does not explicitly mention PBA associated with the DRAMs.
However, it is well known and common practices in the art to associated with the contents of a memory device with their corresponding physical addresses and use the physical addresses to access the locations where the target contents are stored.
For example, Goel specifically teaches physical address of a DRAM device [In general, techniques are described for efficiently and transparently partitioning a physical address space of a DRAM part lacking dedicated error protection circuitry to supply addressable error protection bytes for use in detecting and/or correcting bit errors elsewhere present in the physical address space. In one example, a network device includes a DRAM and a memory controller that receives a write command to write data to the DRAM … (abstract)].
Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s invention to recognize that the contents of a memory device with their corresponding physical addresses and use the physical addresses to access the .
6.	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US Patent Application Publication 2016/0132265, hereinafter Yi), and in view of Dong (US Patent Application Publication 2015/0331623, hereinafter Dong).
	As to claim 3, Yi teaches The heterogeneous DRAM module according to claim 1, wherein upon receipt of a read request including a PBA set, the DRAM access engine is configured to: fetch error correction coding (ECC) codewords that cover the PBA set from the second set of DRAM chips; and perform ECC decoding on the EGG codewords to obtain data associated with the read request [The second DRAM controller DC2 is configured to access the second DRAM 130 of the second type and may function according to parameters of the second type. The second error correction circuit EC2 is configured to correct an error of read data read from the second DRAM 130 and may function according to parameters of the second type. For example, the second error correction circuit EC2 may generate error correction data based on write data written into the second DRAM 130 during a write operation on the second DRAM 130, the error correction data being written into the second DRAM 130 with the write data. The read data and the error correction data may be read from the second DRAM 130 during a read operation on the second DRAM 130. The second error correction circuit EC2 may correct an error of data read from the second DRAM 130 using the error correction data read from the second DRAM 130 … (¶ 0054-0055)]. 

However, it is well known and common practices in the art to associated with the contents of a memory device with their corresponding physical addresses and use the physical addresses to access the locations where the target contents are stored.
For example, Dong specifically teaches physical address of a DRAM device [as shown in figure 6; During OS boot-up, a bootloader loads the defect table from the permanent storage device. The bootloader determines if a default kernel image loading position is error-free. For example, a Linux kernel is loaded from a 1 MB-4 MB physical address space by default … (¶ 0054); The address 625 can alternatively indicate that the page (e.g., a present and defective page such as the page depicted as having virtual address "5") is mapped to an entry in a defect table 645. The defect table 645 includes data describing details about defective pages. The data can include a physical address 650 of a defective page 655 in the DRAM 635, an offset number of bytes 660 to avoid storing data in defective bytes (e.g., a defective block) in the DRAM 635, and a size 665 of a usable non-defective region in the defective page (¶ 0061)].
Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s invention to recognize that the contents of a memory device with their corresponding physical addresses and use the physical addresses to access the locations where the target contents are stored, as specifically demonstrated by Dong, and understand that the DRAM disclosed by Yi would also have physical addresses assigned to each location.
The heterogeneous DRAM module according to claim 1, wherein the DRAM access engine further comprises: an ECC component for performing ECC coding and decoding [Yi – as shown in figure 1; The second DRAM controller DC2 is configured to access the second DRAM 130 of the second type and may function according to parameters of the second type. The second error correction circuit EC2 is configured to correct an error of read data read from the second DRAM 130 and may function according to parameters of the second type. For example, the second error correction circuit EC2 may generate error correction data based on write data written into the second DRAM 130 during a write operation on the second DRAM 130, the error correction data being written into the second DRAM 130 with the write data. The read data and the error correction data may be read from the second DRAM 130 during a read operation on the second DRAM 130. The second error correction circuit EC2 may correct an error of data read from the second DRAM 130 using the error correction data read from the second DRAM 130 … (¶ 0054-0055)]; a data management component for supporting read/write access [Yi – as shown in figure 1; The memory controller may be further configured to: receive the key and a read request; read the metadata corresponding to the key from the second memory of the storage device; read the write data corresponding to the metadata from the first memory of the storage device based on the read metadata (¶ 0027)]; and output the read data and a data compression/decompression component for providing transparent data compression/decompression operations [Dong -- … A compress-and-store technique uses a non -defective region of a defective DRAM page to store page-swapping data … (abstract); When the page is the compressed page is paged in 435 from the good block of the defective region 430 of the main memory 410 to the non -defective (i.e., good) region of the main memory 410. The page in process includes the OS finding a location of the compressed page in a look-up OS page table, decompressing the compressed page, and loading the decompressed page into the main memory 410 (¶ 0052)].
7.	Claims 2, 4-10, 12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US Patent Application Publication 2016/0132265, hereinafter Yi), and in view of Goel et al. (US Patent 8,843,805, hereinafter Goel), and further in view of Dong (US Patent Application Publication 2015/0331623, hereinafter Dong).
	As to claim 14, Yi teaches A method for accessing a heterogeneous dynamic random access memory (DRAM) module [as shown in figure 1, 100], the DRAM module including first and second sets of DRAM chips [DRAM (1st type), figure 1, 120; In example embodiments, the first DRAM 120 may include a plurality of DRAM chips … (¶ 0059); DRAM (2nd type), figure 1, 130; The second DRAM 130 may include a plurality of DRAM chips … (¶ 0060)], wherein the DRAM chips in the second set of DRAM chips have a lower storage reliability than the DRAM chips in the first set of DRAM chips [as shown in figure 2, where ECC strength is the corresponding reliability, and the ECC strength of the 2nd type DRAM (ES2) is lower than the ECC strength of the 1st type DRAM (ES1); Fifth and sixth configuration parameters that may set apart the first and second types are the size of the ECC and the corresponding strength of the ECC. An error correction unit E2 of the second error correction circuit EC2 of the second type may be smaller than an error correction unit E1 of the first error correction comprising: upon receipt of a read request including a byte address set for data in the second set of DRAM chips [as shown in figure 1; The memory controller may be further configured to: receive the key and a read request; read the metadata corresponding to the key from the second memory of the storage device; read the write data corresponding to the metadata from the first memory of the storage device based on the read metadata (¶ 0027); Goel specifically teaches byte address -- In general, techniques are described for efficiently and transparently partitioning a physical address space of a dynamic RAM ( DRAM) part lacking dedicated error protection circuitry to supply addressable error protection bytes for use in detecting and/or correcting bit errors elsewhere present in the physical address space … (c1 L44 to c2 L2)]: deriving a logical block address (LBA) set containing consecutive LBAs fully covering the byte address set; determining, based on the LBA set, physical locations and lengths of a set of corresponding compressed data blocks in the second set of DRAM chips [Goel teaches logical address -- … A DRAM controller of the network device communicates with the DRAM to store the data to one of the data storage sections in accordance with the contiguous logical address space (abstract); … The memory controller presents a logical address space to other components and translates logical addresses for the logical address space to pack data bytes into row sections that are logically partitioned by the memory controller in the physical address space of the DRAM part for data storage. As a result, the memory controller operates the DRAM part as if dedicated error protection was available yet presents a logical address space to software that, although encompassing only seven sections of each row, is contiguous in that the logical address space visible to software does not include any holes reserved for error protection purposes (c1 L44 to c2 L2); Dong teaches compressed data block -- … A compress-and-store technique uses a non -defective region of a defective DRAM page to store page-swapping data … (abstract); When the page is needed, the compressed page is paged in 435 from the good block of the defective region 430 of the main memory 410 to the non -defective (i.e., good) region of the main memory 410. The page in process includes the OS finding a location of the compressed page in a look-up OS page table, decompressing the compressed page, and loading the decompressed page into the main memory 410 (¶ 0052)]; deriving a PBA set that covers all the compressed data blocks [Goel teaches PBA – The network device of claim 12, wherein the memory controller receives the address in association with a read command, wherein the address translation module computes the physical address in the DRAM for the data based at least on the logical address, and wherein the address translation module computes the physical address in the DRAM for the error protection Dong teaches both PBA and compressed blocks -- … A compress-and-store technique uses a non -defective region of a defective DRAM page to store page-swapping data … (abstract); When the page is needed, the compressed page is paged in 435 from the good block of the defective region 430 of the main memory 410 to the non -defective (i.e., good) region of the main memory 410. The page in process includes the OS finding a location of the compressed page in a look-up OS page table, decompressing the compressed page, and loading the decompressed page into the main memory 410 (¶ 0052); The address 625 can alternatively indicate that the page (e.g., a present and defective page such as the page depicted as having virtual address "5") is mapped to an entry in a defect table 645. The defect table 645 includes data describing details about defective pages. The data can include a physical address 650 of a defective page 655 in the DRAM 635, an offset number of bytes 660 to avoid storing data in defective bytes (e.g., a defective block) in the DRAM 635, and a size 665 of a usable non-defective region in the defective page (¶ 0061)]; and determining, using a PBA-PBA mapping table, whether any PBAs in the PBA set correspond to a bad physical block [this limitation is taught by Dong – as shown in figure 6; Methods and apparatus for using a defective dynamic read-only memory region are provided. In an example, a defective Dynamic Random Access Memory (DRAM) page is used, instead of being disabled. A compress-and-store technique uses a non -defective region of a defective DRAM page to store page-swapping data. This allows the defective DRAM page to be used as a fast swapping resource, which results in increasing system performance, saving materials, saving time, and saving energy. In an example, a method for using a defective DRAM page in 
	Regarding claim 14, Yi does not explicitly teaches physical address, logical address, and byte address.
However, it is well known and common practices in the art to associated with the contents of a memory device with their corresponding physical addresses and use the physical addresses to access the locations where the target contents are stored.
For example, Goel specifically teaches physical address, logical addresses, and byte addresses of a DRAM device [In general, techniques are described for efficiently and transparently partitioning a physical address space of a DRAM part lacking dedicated error protection circuitry to supply addressable error protection bytes for use in detecting and/or correcting bit errors elsewhere present in the physical address space. In one example, a network device includes a DRAM and a memory controller that receives a write command to write data to the DRAM … (abstract); In general, techniques are described for efficiently and transparently partitioning a physical address space of a dynamic RAM ( DRAM) part lacking dedicated error protection circuitry to supply addressable error protection bytes for use in detecting and/or correcting bit errors elsewhere present in the physical address space … … The memory controller presents a logical address space to other components and translates logical addresses for the logical address space to pack data bytes into row sections that are logically 
Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s invention to recognize that the contents of a memory device with their corresponding physical addresses and use the physical addresses, logical addresses, and byte addresses to access the locations where the target contents are stored, as specifically demonstrated by Goel, and understand that the DRAM disclosed by Yi would also have physical addresses assigned to each location.
Further regarding claim 14, Yi in view of Goel does not teach a bad physical block.
However, Dong specifically teaches handling a bad physical blocks in a DRAM [as shown in figure 6; Methods and apparatus for using a defective dynamic read-only memory region are provided. In an example, a defective Dynamic Random Access Memory (DRAM) page is used, instead of being disabled. A compress-and-store technique uses a non -defective region of a defective DRAM page to store page-swapping data. This allows the defective DRAM page to be used as a fast swapping resource, which results in increasing system performance, saving materials, saving time, and saving energy. In an example, a method for using a defective DRAM page in a DRAM includes using an error history table to determine that the defective DRAM 
Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s invention to detect and handle a bad physical block, as specifically demonstrated by Dong, and to incorporate it into the existing scheme disclosed by Yi in view of Goel, in order to properly deal with defective physical blocks present in a DRAM device.
As to claim 15, Yi in view of Goel & Dong teaches The method according to claim 14, further comprising: fetching the set of compressed data blocks from the second set of DRAM chips if the PBA set does not include any PBAs corresponding to a bad physical block [Dong -- as shown in figure 6; Methods and apparatus for using a defective dynamic read-only memory region are provided. In an example, a defective Dynamic Random Access Memory (DRAM) page is used, instead of being disabled. A compress-and-store technique uses a non -defective region of a defective DRAM page to store page-swapping data. This allows the defective DRAM page to be used as a fast swapping resource, which results in increasing system performance, saving materials, saving time, and saving energy. In an example, a method for using a defective DRAM page in a DRAM includes using an error history table to determine that the defective DRAM page has a defective block, and updating a defect table with an address of the defective block. The defect table is used to determine an address of a good block in the defective DRAM page. Page swap data is and carrying out error correction coding (ECC) decoding and data decompression on the set of compressed data blocks [Yi -- as shown in figure 1; The second DRAM controller DC2 is configured to access the second DRAM 130 of the second type and may function according to parameters of the second type. The second error correction circuit EC2 is configured to correct an error of read data read from the second DRAM 130 and may function according to parameters of the second type. For example, the second error correction circuit EC2 may generate error correction data based on write data written into the second DRAM 130 during a write operation on the second DRAM 130, the error correction data being written into the second DRAM 130 with the write data. The read data and the error correction data may be read from the second DRAM 130 during a read operation on the second DRAM 130. The second error correction circuit EC2 may correct an error of data read from the second DRAM 130 using the error correction data read from the second DRAM 130 … (¶ 0054-0055)].
As to claim 16, Yi in view of Goel & Dong teaches The method according to claim 14, further comprising: for each PBA in the PBA set that corresponds to a bad physical block, replacing that PBA with another PBA to form a new PBA set; fetching a set of compressed data blocks based on the new PBA set [Dong -- as shown in figure 6; Methods and apparatus for using a defective dynamic read-only memory region are provided. In an example, a defective Dynamic Random Access Memory (DRAM) page is used, instead of being disabled. A compress-and-store technique uses a non -defective region of a defective DRAM page to store page-swapping data. This allows the defective DRAM page to be used as a fast swapping and carrying out ECC decoding and data decompression on the set of compressed data blocks [Yi -- as shown in figure 1; The second DRAM controller DC2 is configured to access the second DRAM 130 of the second type and may function according to parameters of the second type. The second error correction circuit EC2 is configured to correct an error of read data read from the second DRAM 130 and may function according to parameters of the second type. For example, the second error correction circuit EC2 may generate error correction data based on write data written into the second DRAM 130 during a write operation on the second DRAM 130, the error correction data being written into the second DRAM 130 with the write data. The read data and the error correction data may be read from the second DRAM 130 during a read operation on the second DRAM 130. The second error correction circuit EC2 may correct an error of data read from the second DRAM 130 using the error correction data read from the second DRAM 130 … (¶ 0054-0055)].
As to claim 2, it recites substantially the same limitations as in claim 16, and is rejected for the same reasons set forth in the analysis of claim 16. Refer to “As to claim 16” presented earlier in this Office Action for details.
The heterogeneous DRAM module according to claim 1, wherein upon receipt of a write request with a PBA set to the second set of DRAM chips, the DRAM access engine is configured to: determine whether the write request entirely covers at least one PBA in the PBA set [Yi -- The request queue RQ is configured to store a request, e.g., a read request or a write request of data received through the PCIe interface PI or the network interface NI (¶ 0082); Goel -- In general, techniques are described for efficiently and transparently partitioning a physical address space of a DRAM part lacking dedicated error protection circuitry to supply addressable error protection bytes for use in detecting and/or correcting bit errors elsewhere present in the physical address space. In one example, a network device includes a DRAM and a memory controller that receives a write command to write data to the DRAM … (abstract); Dong -- as shown in figure 6; During OS boot-up, a bootloader loads the defect table from the permanent storage device. The bootloader determines if a default kernel image loading position is error-free. For example, a Linux kernel is loaded from a 1 MB-4 MB physical address space by default … (¶ 0054); The address 625 can alternatively indicate that the page (e.g., a present and defective page such as the page depicted as having virtual address "5") is mapped to an entry in a defect table 645. The defect table 645 includes data describing details about defective pages. The data can include a physical address 650 of a defective page 655 in the DRAM 635, an offset number of bytes 660 to avoid storing data in defective bytes (e.g., a defective block) in the DRAM 635, and a size 665 of a usable non-defective region in the defective page (¶ 0061)]; partition the PBA set into a first PBA set and a second PBA set, wherein each PBA in the first PBA set is entirely covered by the write request and wherein each PBA in the second PBA set is not entirely covered by the write request [Goel – as shown in figures 2 and 3; In general, techniques are described for efficiently and transparently partitioning a physical address space of a dynamic RAM ( DRAM) part lacking dedicated error protection circuitry to supply addressable error protection bytes for use in detecting and/or correcting bit errors elsewhere present in the physical address space. A DRAM part, such as double data-rate type three synchronous DRAM (DDR3) part, lacking dedicated error protection bytes includes a power of two number of addressable memory banks (1, 2, 4, or 8), with each bank containing a number of bits arranged as a two-dimensional array with rows of 1 KB or 2 KB … (c1 L44-67); Dong -- as shown in figure 6; During OS boot-up, a bootloader loads the defect table from the permanent storage device. The bootloader determines if a default kernel image loading position is error-free. For example, a Linux kernel is loaded from a 1 MB-4 MB physical address space by default … (¶ 0054); The address 625 can alternatively indicate that the page (e.g., a present and defective page such as the page depicted as having virtual address "5") is mapped to an entry in a defect table 645. The defect table 645 includes data describing details about defective pages. The data can include a physical address 650 of a defective page 655 in the DRAM 635, an offset number of bytes 660 to avoid storing data in defective bytes (e.g., a defective block) in the DRAM 635, and a size 665 of a usable non-defective region in the defective page (¶ 0061)]; read data from each PBA in the second PBA set and perform EGG decoding on the data [Yi -- as shown in figure 1; The second DRAM controller DC2 is configured to access the second DRAM 130 of the second type and may function according to parameters of the second type. The second error correction circuit EC2 is configured to correct an error of read data read from the second DRAM 130 and may function according to parameters of the second type. For example, the second error correction circuit EC2 may generate error correction data based on write data written into the second DRAM 130 during a write operation on the second DRAM 130, the error correction data being written into the second DRAM 130 with the write data. The read data and the error correction data may be read from the second DRAM 130 during a read operation on the second DRAM 130. The second error correction circuit EC2 may correct an error of data read from the second DRAM 130 using the error correction data read from the second DRAM 130 … (¶ 0054-0055)]; combine the decoded data with the write request to form a new set of data [Yi – The buffer memory BB may be configured to temporarily store data written into the first DRAM 120 or data read from the first DRAM 120. The buffer memory BB may be configured to temporarily store data written into the second DRAM 130 or data read from the second DRAM 130. The buffer memory BB may be configured to temporarily store various types of information managed by the core circuit CC. The buffer memory BB may include, for example, a static RAM (SRAM) (¶ 0087)]; carry out ECC encoding on the new set of data to obtain a set of ECC codewords; and write the set of EGG codewords to the PBAs in the PBA set [Yi -- as shown in figure 1; The second DRAM controller DC2 is configured to access the second DRAM 130 of the second type and may function according to parameters of the second type. The second error correction circuit EC2 is configured to correct an error of read data read from the second DRAM 130 and may function according to parameters of the second type. For example, the second error correction circuit EC2 may generate error correction data based on write 
As to claim 5, it recites substantially the same limitations as in claim 14, and is rejected for the same reasons set forth in the analysis of claim 14. Refer to “As to claim 14” presented earlier in this Office Action for details.
As to claim 6, it recites substantially the same limitations as in claim 15, and is rejected for the same reasons set forth in the analysis of claim 15. Refer to “As to claim 15” presented earlier in this Office Action for details.
As to claim 7, it recites substantially the same limitations as in claim 16, and is rejected for the same reasons set forth in the analysis of claim 16. Refer to “As to claim 16” presented earlier in this Office Action for details.
As to claim 8, it recites substantially the same limitations as in claims 4 and 14, and is rejected for the same reasons set forth in the analysis of claims 4 and 14. Refer to “As to claim 4” and “As to claim 14” presented earlier in this Office Action for details.
As to claim 9, it recites substantially the same limitations as in claim 16, and is rejected for the same reasons set forth in the analysis of claim 16. Refer to “As to claim 16” presented earlier in this Office Action for details.

As to claim 12, it recites substantially the same limitations as in claim 14, and is rejected for the same reasons set forth in the analysis of claim 14. Refer to “As to claim 14” presented earlier in this Office Action for details.
As to claim 17, it recites substantially the same limitations as in claims 4 and 14, and is rejected for the same reasons set forth in the analysis of claims 4 and 14. Refer to “As to claim 4” and “As to claim 14” presented earlier in this Office Action for details.
As to claim 18, it recites substantially the same limitations as in claim 16, and is rejected for the same reasons set forth in the analysis of claim 16. Refer to “As to claim 16” presented earlier in this Office Action for details.
As to claim 19, it recites substantially the same limitations as in claim 15, and is rejected for the same reasons set forth in the analysis of claim 15. Refer to “As to claim 15” presented earlier in this Office Action for details.

					Conclusion
8.	Claims 1-19 are rejected as explained above. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
February 28, 2021